Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 1 of 14 PageID: 123



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     VINCENT EZEIRUAKU,
                                          1:20-cv-00177-NLH-KMW
                    Plaintiff,

           v.
                                          OPINION
     FIDELITY NATIONAL TITLE
     INSURANCE COMPANY and ADAM
     THOMASON,

                    Defendants.

 APPEARANCES:

 VINCENT EZEIRUAKU
 900 MONET COURT
 WILLIAMSTOWN, NEW JERSEY 08094

       Plaintiff appearing pro se

 HUGH A. KEFFER
 FIDELITY NATIONAL LAW GROUP
 105 EISENHOWER PARKWAY, SUITE 103
 ROSELAND, NEW JERSEY 07068

       On behalf of Defendants Fidelity National Title Insurance
       Company and Adam Thomason

 HILLMAN, District Judge

       This defamation matter concerns a dispute between an

 individual and a title insurance company over whether a property

 was encumbered by a mortgage at the time it was sold. Plaintiff

 Vincent Ezeiruaku, appearing pro se, filed a one-count claim for

 defamation per se, alleging that Defendants Fidelity National

 Title Insurance Company and Adam Thomason defamed him in a
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 2 of 14 PageID: 124



 letter requesting he indemnify the company against any losses or

 expenses associated with the mortgage. Presently before the

 Court is Defendants’ motion for dismissal of Plaintiff’s claim,

 (Docket No. 7), which Plaintiff has opposed.         (Docket No. 8).

 For the reasons expressed below, Defendants’ motion will be

 granted and the claim will be dismissed with prejudice.

                                 Background

       Plaintiff alleges that in 2012 he sold property and

 conveyed the deed to third-party purchasers “free of any

 outstanding liens or encumbrances.”        (Docket No. 4 at ¶ 8).

 Nevertheless, on July 22, 2019, Plaintiff received a letter from

 Thomason, a Fidelity employee, regarding a potential encumbrance

 on the property.     Id. at ¶¶ 9, 11.     Plaintiff alleges that the

 letter accuses him of having committed a crime by fraudulently

 and knowingly conveying an encumbered property while stating

 that it was free of encumbrances.        Id. at ¶¶ 9, 11, 14-20.

 According to Plaintiff, this letter was made available not only

 to other employees of Fidelity who had access to the claim file

 for the property’s title insurance, but also to the purchasers

 of the property and a third-party bank. Id. at ¶¶ 12, 17.

                                 Discussion

    A. Subject-Matter Jurisdiction

       The Court has jurisdiction over this matter pursuant to 28

 U.S.C. § 1332 because there is complete diversity of citizenship

                                      2
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 3 of 14 PageID: 125



 between the parties and the amount in controversy exceeds

 $75,000.

    B. Legal Standards Governing Motions to Dismiss

       When considering a motion to dismiss a complaint for

 failure to state a claim upon which relief can be granted

 pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

 must accept all well-pleaded allegations in the complaint as

 true and view them in the light most favorable to the plaintiff.

 Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).          It is well

 settled that a pleading is sufficient if it contains “a short

 and plain statement of the claim showing that the pleader is

 entitled to relief.”     Fed. R. Civ. P. 8(a)(2).

       “While a complaint attacked by a Rule 12(b)(6) motion to

 dismiss does not need detailed factual allegations, a

 plaintiff’s obligation to provide the ‘grounds’ of his

 ‘entitle[ment] to relief’ requires more than labels and

 conclusions, and a formulaic recitation of the elements of a

 cause of action will not do . . . .”        Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

 (citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

 47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

 40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

 Allain, 478 U.S. 265, 286 (1986)).




                                      3
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 4 of 14 PageID: 126



       A district court, in weighing a motion to dismiss, asks

 “not whether a plaintiff will ultimately prevail but whether the

 claimant is entitled to offer evidence to support the claim.”

 Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

 U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

 decision in Twombly expounded the pleading standard for ‘all

 civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

 203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

 the coffin for the ‘no set of facts’ standard that applied to

 federal complaints before Twombly.”).        “A motion to dismiss

 should be granted if the plaintiff is unable to plead ‘enough

 facts to state a claim to relief that is plausible on its

 face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

 570).

       When considering a motion to dismiss, the Court may not

 consider “matters extraneous to the pleadings.” Crisdon v. City

 of Camden, No. 11-cv-02087, 2012 WL 685874, at *2 (D.N.J. Mar.

 2, 2012) (quoting In re Burlington Coat Factory Sec. Litig., 114

 F.3d 1410, 1426 (3d Cir. 1997)); Schmidt v. Skolas, 770 F.3d

 241, 249 (3d Cir. 2014) (citing Pension Benefit Guar. Corp. v.

 White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993)).

 “However, an exception to the general rule is that a ‘document

 integral to or explicitly relied upon in the complaint’ may be

 considered ‘without converting the motion [to dismiss] into one

                                      4
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 5 of 14 PageID: 127



 for summary judgment.’” In re Burlington Coat Factory, 114 F.3d

 at 1426 (quoting Shaw v. Digital Equip. Corp., 82 F.3d 1194,

 1220 (1st Cir. 1996)). Such documents include “matters

 incorporated by reference or integral to the claim, items

 subject to judicial notice, matters of public record, orders,

 [and] items appearing in the record of the case.” Crisdon, 2012

 WL 685874, at *2 (quoting Buck v. Hampton Twp. School Dist., 452

 F.3d 256, 260 (3d Cir. 2006)).       If any other matters outside the

 pleadings are presented to the court, and the court does not

 exclude those matters, a Rule 12(b)(6) motion will be treated as

 a summary judgment motion pursuant to Rule 56.         Fed. R. Civ. P.

 12(d).

       Defendants’ motion relies predominantly on four documents

 attached to the motion papers but not to the Complaint: a 1990

 deed showing that the property in question had been conveyed to

 Plaintiff, a 2012 deed showing that Plaintiff had conveyed the

 property to third-party purchasers, a 2005 “Mortgage and

 Assignment of Rents” naming Plaintiff as the mortgagor and

 bearing his signature, and the allegedly defamatory letter sent

 by Defendant Thomason to Plaintiff on July 22, 2019.          (Docket

 No. 7-2, Exs. 2, 3, 6, and 7).       Although he does not dispute the

 authenticity of any of these documents, Plaintiff argues that,

 by presenting to the Court documents not attached to the



                                      5
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 6 of 14 PageID: 128



 Complaint, Defendants have turned the motion to dismiss into one

 for summary judgment. (Docket No. 8 at 3-4).

       Here, the Court easily finds that it can consider the July

 22, 2019 letter, as it is explicitly referenced in the Complaint

 and is the document that contains the allegedly defamatory

 statements at the heart of the Complaint.         (Docket No. 4 at ¶¶

 9-12).   The Court also finds that it may consider the other

 documents described above.      The 2005 Mortgage and Assignment of

 Rents and the 2012 deed are also explicitly referenced in both

 the Complaint and the allegedly defamatory letter, (Docket No. 4

 at ¶ 9; Docket No. 7-2, Ex. 7), and are integral to Plaintiff’s

 claim that it was defamatory for Defendants to state that he had

 granted a mortgage that was outstanding at the time of the 2012

 conveyance.    Plaintiff cannot “survive the present Motion to

 Dismiss simply by failing to attach these documents to his

 Complaint.”    Inacio v. State Farm Fire and Cas. Co., 2015 WL

 457049, at *1 (D.N.J. 2015).       Even were they not, however, the

 mortgage, as well as both the 1990 and 2012 deeds, can be

 considered by the Court as they are “matters of public record”

 under New Jersey law.     Maturo v. Bank of America, N.A., Case No.

 16-350 (CCC), 2017 WL 773878, at *1 n.1 (D.N.J. Feb. 27, 2017);

 N.J.S.A. 46:26A-2. 1



 1 In their initial declaration in support of the motion to
 dismiss, and again in a certification accompanying their reply
                                      6
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 7 of 14 PageID: 129



       The Court now looks to Defendants’ arguments in their

 moving papers considering these documents.

    C. Analysis

       Plaintiff alleges that the Defendants defamed him by

 “falsely accusing [him] of having conveyed a property that was

 encumbered while knowingly and intentionally stating that it was

 not encumbered.” (Docket No. 4 at ¶ 16).         To plead a prima facie

 case of defamation, “a plaintiff must establish (1) the

 assertion of a false and defamatory statement concerning the

 plaintiff, (2) the unprivileged publication of that statement to

 a third party, (3) fault amounting to at least negligence by the

 publisher, and (4) damages.”       Robles v. U.S. Envt. Universal

 Serv., Inc., 469 Fed. Appx. 104, 109 (3d Cir. 2012) (citing

 DeAngelis v. Hill, 847 A.2d 1261, 1267–68 (N.J. 2004)); Leang v.

 Jersey City Bd. of Educ., 969 A.2d 1097, 1113 (N.J. 2009).

       Defendants respond by arguing that the Amended Complaint

 fails to sufficiently plead a claim for defamation and must be

 dismissed for three reasons: (1) the allegedly false statements

 were in fact true; (2) the statements were not defamatory and do




 brief, Defendants attach a series of other documents. (Docket
 No. 7-2; Docket Nos. 10-1, 10-2, 10-3, 10-4, and 10-5). As the
 Court’s ability to consider a number of these documents at the
 motion to dismiss stage is questionable, and these additional
 documents are not necessary to assess Defendants’ arguments for
 dismissal and rule on this motion, the Court declines to
 consider them.
                                      7
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 8 of 14 PageID: 130



 not constitute defamation per se, even if they were false; and

 (3) the Complaint fails to adequately allege publication of the

 statements.    The Court agrees with all three of Defendants’

 arguments.

       The primary element of a defamation claim is that the

 offending statements are false. “[T]he truth of the statement is

 a complete defense to a defamation action.”         Read v. Profeta,

 397 F.Supp.3d 597, 651 (D.N.J. 2019) (quoting McLaughlin v.

 Rosanio, Bailets & Talamo, Inc., 751 A.2d 1066, 1071 (N.J.

 Super. Ct. App. Div. 2000)); G.D. v. Kenny, 15 A.3d 300, 310

 (N.J. 2011).

       Both the public record and Plaintiff’s own filings

 demonstrate that each of the statements regarding Plaintiff in

 the letter were true.     The July 22, 2019 letter is brief, and

 the only statements it makes regarding Plaintiff or his actions

 were that he had granted a mortgage on the property while he

 owned it, that he conveyed the property in 2012 with a covenant

 against grantor’s acts, and that the mortgage was still

 outstanding on both the date of the conveyance and the date of

 the letter.    (Docket No. 7-2, Ex. 7). Based on these statements,

 the letter presents Defendants’ position that Plaintiff is

 responsible for the outstanding amount of the mortgage and

 should indemnify Fidelity against any associated losses or

 expenses.    Id.

                                      8
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 9 of 14 PageID: 131



       As alleged by the Complaint and confirmed by the publicly

 recorded deeds, Plaintiff owned the property in question from

 1990 until selling it in 2012.       (Docket No. 4 at ¶¶ 6 and 8;

 Docket No. 7-2, Exs. 2 and 3).       Further, the 2012 deed conveyed

 by Plaintiff to the purchasers of the property does include a

 “covenant as to grantor’s acts” regarding any outstanding

 mortgages granted by Plaintiff. (Docket No. 7-2, Ex. 3).

       Finally, the 2005 Mortgage and Assignment of Rents

 explicitly describes a mortgage “made February 2, 2005, by and

 between, Vincent O Ezeiruaku . . . and Wachovia Bank,” and is

 signed by Plaintiff himself.       (Docket No. 7-2, Ex. 6).

 Plaintiff does not dispute the authenticity of this document,

 and in fact states in his brief in opposition to the motion that

 a company “has been diligently paying on this loan since

 February 2, 2015 up until January of 2020” — not only

 acknowledging the existence of the mortgage, but also making

 clear that Plaintiff knows that the mortgage was still

 outstanding almost 8 years after the 2012 conveyance. 2         Because

 the statements made in the July 22, 2019 letter are all




 2 In his opposition brief, Plaintiff makes a series of arguments
 based on the claim that “the loan in question was taken . . .
 under a corporation named SABA PRODUCTS USA,” which “Plaintiff
 is not an alter ego of.” (Docket No. 8 at 4-6). The Court
 need not address these arguments except to note that the
 Mortgage and Assignment of Rents lists Plaintiff as the
 mortgagor and bears his signature. (Docket No. 7-2, Ex. 6).
                                      9
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 10 of 14 PageID: 132



 demonstrably true and even admitted to by Plaintiff, Plaintiff’s

 defamation claim fails.

       Although the Court’s finding that the allegedly defamatory

 statements were true is dispositive, the Court further finds

 that Plaintiff’s Complaint fails to state two other elements of

 a viable defamation claim.

       First, a viable defamation claim must also show that the

 statements in question were defamatory in nature.          “Whether

 words can reasonably be construed as defamatory is a question of

 law for the Court in the first instance.”         Reed v. Scheffler,

 218 F.Supp.3d 275, 282 (D.N.J. 2016) (citing Ward v. Zelikovsky,

 643 A.2d 972, 978 (N.J. 1994)).

       New Jersey law defines a defamatory statement as “one that

 subjects an individual to contempt or ridicule,” and “harms

 [the] person's reputation by lowering the community's estimation

 of him or by deterring others from wanting to associate or deal

 with him.” G.D. v. Kenny, 15 A.3d 300, 310 (N.J. 2011).           A

 statement is considered defamatory as a matter of law if the

 statement “so clearly denigrate[s] a person's reputation that a

 court could decide that the statements are defamatory without

 submitting the issue to the jury.”        Biondi v. Nassimos, 692 A.2d

 103, 105 (N.J. Super. Ct. App. Div. 1997).         In particular, “[a]

 statement falsely attributing criminality to an individual is



                                      10
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 11 of 14 PageID: 133



 defamatory as a matter of law.”        G.D., 205 N.J. at 293 (citing

 Romaine v. Kallinger, 109 N.J. 282, 291 (1988)).

       Plaintiff’s main allegation is that the statements made in

 the July 22, 2019 letter were of this last type, and qualify as

 defamation per se.      According to the Complaint, the letter

 “insinuate[d] that Plaintiff had committed an offense against

 the laws of New Jersey and of the United States,” and its

 statements regarding Plaintiff were “false accusation[s] [that]

 could lead to an offense punishable under the law.”           (Docket No.

 4 at ¶¶ 11, 18).     A close review of the letter itself, however,

 reveals that Defendants made no such accusation.          The letter

 states only that there was an outstanding mortgage on the

 property granted by Plaintiff at the time the deed was conveyed,

 and that since Plaintiff had conveyed the deed with a covenant

 against grantor’s actions, Defendants believed that Plaintiff

 should indemnify them against any related losses or expenses.

 (Docket No. 7-2, Ex. 2).      At no point does the letter state or

 imply that Plaintiff had committed a crime.

       While Plaintiff only styles his claim as one for defamation

 per se, the Complaint also alleges that Defendants’ statements

 “clearly defamed Plaintiff's character and paints plaintiff as a

 bad person in the eyes of the public, a negative stigma to

 carry,” because they falsely accused him of having

 “fraudulently” conveyed an encumbered property “while knowingly

                                      11
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 12 of 14 PageID: 134



 and intentionally stating that it was not encumbered.”           (Docket

 No. 4 at ¶ 15). However, contrary to the allegations in the

 Complaint, the letter does not accuse Plaintiff of having acted

 fraudulently or of having conveyed an encumbered property

 knowingly or intentionally — in fact, the letter makes no

 statements or accusations whatsoever regarding Plaintiff’s

 knowledge, intent, or character.          Instead, acting consistently

 with Fidelity’s business as a title insurance company, the

 letter simply informed Plaintiff of Defendants’ view regarding

 which party was responsible for the outstanding amount of the

 mortgage, and provided him the opportunity to explain why he

 disagreed.    The Court finds that these statements could not

 reasonably be construed as accusing Plaintiff of criminal

 conduct or as being defamatory in nature.

       Finally, the Complaint also fails to sufficiently plead

 publication or communication of the statements.          “To satisfy the

 communication element of a defamation claim a plaintiff must

 plead facts that enable the defendant to identify the defamer

 and the circumstances of the publication.”          JNL Mgmt., LLC v.

 Hackensack University Medical Center, Case No. 18-5221

 (ES)(SCM), 2019 WL 1951123, at *6 (D.N.J. May 2, 2019) (citing

 Printing Mart–Morristown v. Sharp Elec. Corp., 563 A.2d 31, 46

 (N.J. 1989)).     These facts must be sufficient to demonstrate

 “when, where, by which defendants and by what words, written or

                                      12
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 13 of 14 PageID: 135



 oral, plaintiff was defamed.”       Cruz v. HSBC, Case No. 10–135

 (JBS/JS), 2010 WL 2989987, at *3 (D.N.J. July 26, 2010) (quoting

 Zoneraich v. Overlook Hosp., 514 A.2d 53, 62 (N.J. Super. Ct.

 App. Div. 1991)).

       The Complaint attempts to allege publication of the

 allegedly defamatory statements in two ways: that the letter was

 filed under a claim number for the property and therefore

 “readily accessible to hundreds of workers of Fidelity Title

 Insurance Company,” and that it was “made available to multiple

 third parties . . . not limited to . . . the current owners of

 the property[] and the banking Institution that owns the alleged

 liens.”    (Docket No. 4 at ¶ 12).        The first allegation is

 nothing more than vague speculation that Fidelity employees

 might be able to access the letter, and does not actually allege

 that the statements were communicated to any Fidelity employees. 3

       While the second allegation does specify the parties that

 the statements were allegedly communicated to, it provides no

 further information.      The Complaint does not allege when or how


 3 In his brief in opposition to the motion, Plaintiff claims for
 the first time that he “made a call” to Fidelity “and all he did
 was state his name and a secretary in that office pulled up the
 letter,” arguing that this demonstrates publication of the
 statements. However, this allegation has no effect on the
 sufficiency of his Complaint for the purposes of this motion, as
 a plaintiff may not amend his complaint through arguments in a
 brief. Hall v. Revolt Media & TV, LLC, No. 17-2217 (JMV) (MF),
 2018 WL 3201795, at *3 (D.N.J. 2018) (citing Com. Of Pa. ex rel.
 Zimmerman v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988)).
                                      13
Case 1:20-cv-00177-NLH-KMW Document 11 Filed 09/18/20 Page 14 of 14 PageID: 136



 the statements were communicated to either the owners of the

 property or the bank, and does not make clear whether Plaintiff

 is alleging that these parties simply had the ability to access

 the letter by requesting it from Fidelity, or that the

 Defendants separately sent copies of the letter to the owners

 and bank.    Without further detail regarding “the circumstances

 of the publication,” these allegations are insufficient to plead

 the publication element. JNL Mgmt., LLC, 2019 WL 1951123, at *6.

 For this reason as well, Plaintiff has failed to state a claim

 for defamation and his claim must be dismissed.

                                 Conclusion

       Defendants request that the Court dismiss Plaintiff’s

 defamation claim with prejudice. (Docket No. 7 at 15).           As the

 Court finds that Defendants’ statements were true, Plaintiff’s

 claims are not capable of being cured and further amendments

 would be futile.     Accordingly, for the reasons expressed above,

 the Court will dismiss Plaintiff’s claim with prejudice.

       An appropriate Order will be entered.



 Date: September 18, 2020                    s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                      14
